ITEMID: 001-4597
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: ANDRETTA v. ITALY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is an Italian national, born in 1937, and currently residing in Arienzo (Caserta).
She is represented before the Court by Mr Antonio Nardone and Mr Togo Verrilli, two lawyers practising in Benevento.
The facts of the case, as submitted by the parties, may be summarised as follows.
The order, which was served on the applicant on 12 September 1997, indicated that no appeal lay against it under domestic law.
Article 19 § 1 of Presidential Decree no. 546 of 31 December 1992 indicates the acts which are subject to appeal before the competent Fiscal Board (“commissione tributaria provinciale”). It mentions, inter alia, “the role” (“il ruolo”). The Fiscal Board’s decision may be appealed first before the competent Fiscal Appeals Board (“commissione tributaria regionale”) and then before the Court of Cassation (Articles 52 § 1 and 62 § 1 of Presidential Decree no. 546).
